DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the word “said” in line 3 has been inadvertently deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the distance “d” is undefined.  Applicant must amend the claim to point out that “d” represents distance.  Further, applicant states d1, d2 and d3 are “different in pairs.”  Although this feature is mentioned in the specification on page 2, line 4; page 4, lines 10 and 17; page 10, lines 14-15, the specification does not further describe the feature.   Figure 7 is noted showing row 20 having distances d1, d2 and d3, flanked by X1 through X4.   The pairs may indicate pairs x1 and x2, x2 and x3, x3 
Dependent claims 2-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they inherit all the deficiencies of claim 1.  
Further regarding claim 2, applicant claims a broad range followed by a narrower range.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “d4=x5-x4 and d4 being different from d1, d2 and d3”, and the claim also recites “and preferably d4>d3” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further regarding claim 3, applicant claims a broad range followed by a narrower range.  In the present instance, claim 3 recites the broad recitation “d1, d2 and d3 not being bound by a proportionality relationship”, and the claim also recites “better still d1, d2, d3 and d4 not being bound by a proportionality relationship” which is the narrower statement of the range/limitation.  
Further regarding claims 6 and 7, the phrases "in particular" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Further regarding claim 9, applicant claims a broad range followed by a narrower range.  In the present instance, claim 9 recites the broad recitation “comprising a series of at least two spikes grouped together”, and the claim also recites “better still at least three spikes” which is the narrower statement of the range/limitation.  
Further regarding claim 10, applicant claims a broad range followed by a narrower range.  In the present instance, claim 10 recites the broad recitation “at least one of the other row(s)”, and the claim also recites “better still, each of said other rows” which is the narrower statement of the range/limitation.  In addition, applicant deleted the definition of “j” and the formula that follows therefor is undefined and does not distinctly point out the invention.
Further regarding claim 12, applicant claims a broad range followed by a narrower range.  In the present instance, claim 10 recites the broad recitation “ pattern formed by the first row”, and the claim also recites “better still by said other rows” and “especially between three and six time” and “preferably four times” which is the narrower statements of the range/limitation.  
Further regarding claim 17, applicant claims a broad range followed by a narrower range.  In the present instance, claim 17 recites the broad recitation “comprising at least a second row”, and the claim also recites “better still a third row” which is the narrower statement of the range/limitation.  
Further regarding claim 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  If is also unclear if the radial spikes are part of the guard ring embodiment or if they are attached anywhere else on the brush.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, applicant states d1, d2 and d3 are “different in pairs.”  The feature is mentioned in the specification on page 2, line 4; page 4, lines 10 and 17; page 10, lines 14-15, the specification does not further describe the feature or relate it to any drawing to clarify it.   Figure 7 is noted showing row 20 having distances d1, d2 and d3, flanked by X1 through X4, however, the “pairs” have not been defined.   If the pairs are describing merely the distances, then d1, d2 and d3 are three distances, then there must be at least four distances to have a different distance “in pairs,” which also means there must be a minimum of 6 spikes instead of “at least four.”  Accordingly, the specification 
Dependent claims 2-19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because they inherit all the deficiencies of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, 14-16, 19 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Manici et al., US 2011/0067725.
Regarding claim 1, Manici teaches a brush ((17), figure 2) for applying a cosmetic product to the eyelashes and/or eyebrows, comprising:
-    a core of plastic material (12), (page 2, column 1, paragraph [0024], line 2, “plastic”), having a longitudinal axis,
-    spikes (18) (figure 1, enlarged section) carried by the core (12), including at least a first row of spikes (figure 3) extending longitudinally, this row comprising a series of at least four consecutive spikes (figure 
Regarding claim 2, Manici teaches a fifth spike (figure 3, (18)) of abscissa x5, with d4=x5-x4 and d4 being different from d1, d2 and d3, and preferably d4 > d3 (P0, P1, P2 … P17).
Regarding claim 3, Manici teaches width d1, d2 and d3 not being bound by a proportionality relationship, better still d1, d2, d3 and d4 not being bound by a proportionality relationship (page 2, column 2, paragraph [0033]-[0034]).
Regarding claim 4, Manici teaches the brush with d1 < d2 and d3 < d1.  See page 2, column 2, paragraph [0033], lines 7-9.   The axial distance PN between consecutive rows may increase over a portion of the core and decrease over another portion of the core. 
Regarding claim 6, Manici teaches the brush having a series of spikes comprising spikes (M) of unequal sizes, in particular of unequal heights and/or of unequal cross sections at their base (figure 6).
Regarding claim 7, Manici teaches the brush having said series of spikes comprising at least three spikes of unequal sizes, in particular of unequal heights and/or of unequal cross sections at their base (figure 6, (16)).
Regarding claim 8, Manici teaches the brush comprising at least one other row of spikes (figure 1, (18)) adjacent to the first row, better still at least two other rows, even better still at least three other rows, these rows being angularly consecutive around the longitudinal axis of the core, these consecutive rows comprising respective series of spikes that form patterns which are different in pairs.
	Regarding claim 9, Manici teaches the brush comprising a second row of spikes adjacent to the first, this second row comprising series of at least two spikes grouped together, better still at least three spikes (figure 1, expanded area, spikes (18)).
Regarding claim 10, Manici teaches the brush having at least one of the other row(s), better still each of said other rows, comprising at least one series of at least four consecutive spikes positioned at 
Regarding claim 11, Manici teaches the brush, each of said rows comprising a series of spikes of unequal sizes (figure 6, (16)).
Regarding claim 12 Manici teaches the brush showing the pattern repeating formed by the first row, and better still by said other rows, being repeated around the longitudinal axis of the core, especially between three and six times, preferably four times.  See figure 1 and figure 3 showing that the spikes are distributed along the entire diameter of the mascara brush, anticipating the claimed other rows.
Regarding claim 14, Manici teaches the brush wherein each row comprising between eight and twenty spikes.  See figure 3, counting the spikes from Manici end (20) to end (16) shows 19 spikes.
Regarding claim 15, Manici teaches the brush the first row comprising a series of spikes (figure 3, (18)) of the same height.  
Regarding claim 16, Manici teaches the brush comprising a second row of spikes having a lower height than the spikes of the first row.  See figure 1, the enlarged area, reproduced below.

    PNG
    media_image1.png
    410
    371
    media_image1.png
    Greyscale


Regarding claim 19, Manici teaches the packaging and application device (page 2, column 1, paragraph [0025], lines 1-12), comprising: a container containing the product to be applied and a brush as claimed in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manici et al., US 2011/0067725.
	Regarding claims 5, 13 and 17, Manici does not teach the spike configuration where the pattern formed by said series of spikes being repeated at least once along said first row or the at least one spike having the same abscissa along the longitudinal axis of the core (claim 5), or the brush wherein said other rows each comprise at least one spike having the same abscissa, along the longitudinal axis of the core, as a spike of the first row (claim 13), or the brush comprising at least a second row, and better still a third row, having at least three spikes with constant spacing between them (claim 17).
	Manici teaches the axial distances between the consecutive rows could increase or decrease as desired in order to vary the separations between adjacent rows of coating surfaces.  In this manner the brush can be designed in various configurations to form various reservoir gaps which retain mascara with more or less mascara as desired.  See page 2, column 2, paragraph [0035].   Further, the helix (17) may have an essentially constant outer radius R, such that all coating surfaces 19 have the same surface area or in other embodiments the helix (17) may be a spiral, with helical turns having monotonically 
	It would be obvious to one of pertinent skill in the art before the effective filing date of the claimed invention to modify the Manici bristle pattern as is known to increase or decrease loading areas as desired in order to achieve different loading zones, which is dependent upon the product’s viscosity and other factors. 
	Regarding claim 18, Manici teaches a collar (22) comprising a guard ring but does not teach the radial spikes preferably supported by the collar.  For purposes of examination, the examiner is interpreting the claim as if the collar contained the spikes.  See the 35 USC 112(b) rejection of claim 18 above.  It would be obvious to one of pertinent skill in the art to apply spikes to the Manici collar for the purpose of adding an ornamental design or providing additional spikes to carry mascara.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sanchez et al., US 9=8.897,386 teach a mascara or eyebrow brush zones that are more heavily laden with product to allow rapid and abundant loading of the eyelashes and/or eyebrows, while retaining a high capacity to separate the eyelashes and/or eyebrows.
Cole, US 4,964,429 teach a cosmetic applicator having a relatively flexible bristles, for retaining mascara in the interstices between the bristles, and relatively stiff teeth for providing a combing effect upon application.

Manici, US 2011/0154597 teaches a mascara brush having defined zones, each zone having either a fixed or a variable pitch between adjacent fiber arrays.
Gueret, US 7,789,094 teaches a device having at least one face and at least one row of projecting elements defining gaps configured to permit a plurality of eyelashes and/or eyebrows to pass through the gaps so as to coat the eyelashes and/or eyebrows in makeup and form bunches of eyelashes and/or eyebrows that are not separated.
Dumler et al., US 5,638,568 teach an interdental brush provided with a wire holding fiber segments, the fiber segments having gaps in between.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez, can be reached on (571)272-4964.  The examiner’s alternate supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772